DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status
	Claims 1-21 are pending. Claim 11 is rejected under 35 U.S.C. 112(b). Claims 1-2, 6-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wawrousek et al. (US 20190261735 A1). Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Kim (US 2020/0275742 A1) further in view of Nevala et al. (US 2022/0183424 A1) further in view of Healy (US 2009/0234489 A1). Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Giedwoyn et al. (US 20160016041 A1). Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Giedwoyn et al. (US 20160016041 A1) in view of Cook et al. (US 2017/0245586 A1). Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Cook et al. (US 2017/0245586 A1) further in view of Tran (US 2019/0223797 A1). Claims 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Cook et al. (US 2017/0245586 A1). Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Cook et al. (US 2017/0245586 A1) further in view of Kim (US 2020/0275742 A1) further in view of Nevala et al. (US 2022/0183424 A1) further in view of Healy (US 2009/0234489 A1). Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Cook et al. (US 2017/0245586 A1) further in view of Peveto et al. (US 20070043582 A1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a rip height of the sole" in lines 2-3 of the claim. It is unclear what is meant by this limitation. No further description is provided in the specification. For the sake of examination, the definition “the height of the sole” is used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wawrousek et al. (US 20190261735 A1).
Regarding claim 1, Wawrousek teaches a method of providing an individualized footwear for a user ([0002] "The present invention relates generally to the field of footwear, apparel, and sporting equipment, and more particularly to customized articles of footwear, apparel, or sporting equipment, and elements thereof, and related systems and methods for designing and manufacturing same."), operated in a computerized calculation system ([0285] "The analysis tool may, for example, include a program or application (App) that can be stored on a PC or portable electronic device and can send input parameters, user selection criteria, performance metric information, and/or final design information over a wireless or wired network to a manufacturing tool for construction of the customized footwear components."), the method comprising: obtaining one or more input data relating to the user (Fig. 1 #105 “Obtain one or more Input Parameters”); allocating the one or more input data to a plurality of attributes relevant to an individualized footwear, each of the attributes being associated with the one or more input data ([0017] "analyzing the at least one input parameter to determine at least one performance metric of a foot of the user," A performance metric of a foot is an attribute relevant to an individualized footware.  The performance metric is based on the input data.); calculating a parameter for each of the attributes using the one or more input data associated thereto ([0017] "determining one or more customized structural characteristic of at least a portion of the article of footwear for the user based on the performance metric." A structural characteristic is a parameter. The structural characteristic is based on the performance metric which is based on the input data.); and providing individualized construction data for manufacture of the individualized footwear based on the calculated parameters of the attributes (Fig. 1 #120 “Manufacture customized shoe or shoe portion incorporating structural characteristic(s) (for example through rapid manufacturing techniques such as selective laser sintering”).
Regarding claims 2, Wawrousek teaches the method of claim 1, wherein the one or more input data comprise one or more of (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) anthropometric data of the user ([0171] "The input parameter(s) may relate directly to one or more characteristic of at least a portion of a foot of the user, and/or include characteristics associated with the legs and/or upper body of the athlete (such as height, weight, leg length, athletic ability, injury, etc.) and/or to the performance requirements of the athletic activity for which the shoe is being customized."), biomechanical data of the user ([0166] "Performance aspects of a specific athlete, or subset of athletes, such as, but not limited to, footstrike location (e.g., heel-strike, midfoot strike, or forefoot strike during initial ground contact of a foot during a gait cycle or other athletic motion), stride length, [...] may be addressed through customization of the footwear, with specific performance characteristics being supported or compensated for, as needed, to improve the performance of the athlete during athletic activity and/or improve the comfort of the footwear worn during the athletic activity."), and personal preference of the user for a footwear ([0164] Customization of the footwear, or footwear elements, can be based on a number of physical, performance (e.g., kinematic performance), and/or user preference characteristics associated with an individual or group of individuals.).
Regarding claim 6, Wawrousek teaches the method of claim 2, wherein the personal preference of the user for the footwear comprises toe allowance ([0191] "Such physical characteristics may include, but are not limited to, physiological structural characteristics of the foot and/or body such as at least one of a shape, a size, a wear pattern, an injury profile, a bone structure, a ligament structure, a sweat gland distribution, a moisture level, a circulation arrangement or metric, a muscle activity, a friction metric, a blood pressure, a heart rate, a volume change, a hydration level, a perspiration level, a ligament structure, a toe shape and/or distribution (e.g., length and relative position of toes, relative location of metatarsal heads, etc.), an arch shape, and/or a heel shape (e.g., calcaneus shape)."), fit perception ([0160] "More particularly, in one embodiment the invention relates to footwear, or footwear elements, that are specifically customized to meet one or more needs of an athlete to improve the performance of the athlete during athletic activity and/or improve the comfort of the article of footwear when worn." The user fit perception is the comfort of the article of footware when worn. and [0166]), and traction preference ([0167] "In addition, the performance requirements of a specific athletic activity can be taken into account when customizing footwear for a specific athlete or subset of athletes. For example, traction requirements for a runner (such as a track runner, a road runner, or a cross-country runner) may be different depending on whether the runner is a sprinter or long distance runner, and/or whether the runner requires the traction elements on the sole of the footwear to account for running around a corner (e.g., on a standard indoor or outdoor athletic track), or whether the running is to be carried out in a predominantly straight line (e.g., during road racing or jogging). " The traction requirements are the traction preference.).
Regarding claim 7, Wawrousek teaches the method of claim 1, wherein the one or more input data are obtained by (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a 3D foot scan ([0191] "Such physical characteristics may, for example, be measured manually, scanned and recorded through an automated 2D or 3D scanning device, or determined through 3D processing of photographic images of the foot 135."), pressure plate ([0172] "The pressure sensors 140 may be located in an insole placed within a shoe 150 of the athlete 125."), and force plate analysis ([0172] "In the example of FIG. 2, the data gathering equipment includes a force plate 130 for capturing the force between the foot 135 of the athlete 125 and the ground 145, and an array of pressure sensors 140 located between the foot 135 and the ground 145.").
Regarding claim 8, Wawrousek teaches the method of claim 1, further comprising determining a measure to each of the one or more input data relating to the user ([0171] In various embodiments the input parameter(s) can include experimental performance data, measured biometric information, and/or selected user preference and/or performance information.).
Regarding claim 9, Wawrousek teaches the method of claim 1, further comprising, for each of the attributes, using weighting factors on the one or more input data associated thereto to calculate the parameter of the attributes ([0270] "The data can also be weighted or otherwise filtered to ensure that the results don't over-rely on one data set and motion to the detriment of other data sets and motions, thereby creating a shoe that provides customized support over a broad range of motions.").
Regarding claim 10, Wawrousek teaches the method of claim 1, wherein the individualized construction data comprises construction data for manufacture of (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a last  ([0252] "In one embodiment a lattice or matrix of elements can be used to form foot shapes which may be used, for example, to form uppers, or portions of uppers, for an article of footwear and/or form shoe lasts for use in the manufacture of footwear.") and/or a sole ([0015] "Another aspect of the invention includes an article of footwear including an upper and a sole, wherein at least a portion of the sole comprises at least one structural characteristic customized with respect to at least one performance metric associated with the user.") and/or an upper of the individualized footwear ([0252] "In one embodiment a lattice or matrix of elements can be used to form foot shapes which may be used, for example, to form uppers, or portions of uppers, for an article of footwear and/or form shoe lasts for use in the manufacture of footwear." [234] "In one embodiment the systems and methods described herein can be utilized to create customized uppers and/or upper portions in addition to, or instead of, the customized sole elements.").
Regarding claim 11, Wawrousek teaches the method of claim 10, wherein the construction data for manufacture of a sole of the individualized footwear comprises at least one of (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.): a shape of the sole ([0013] "In one embodiment the structural characteristic of at least a portion of the sole of an article of footwear includes at least one of a material distribution and/or a material density distribution and/or a distribution of one or more mechanical structures within a portion of the sole." The material distribution is the shape.), a stiffness of the sole ([0274] "The customized footwear elements described herein can be manufactured through any appropriate manufacturing technique such as […]" [0277] "This also allows for different sections of a single structure (e.g., different traction elements within a single structure and/or different sections within a single base plate) to be formed with different density, strength, and/or stiffness properties."), a material of the sole ([0162] "customized materials (e.g., specific materials used, material weight, material properties, etc.)."), a shape of studs on the sole ([0013] In one embodiment the structural characteristic of at least a portion of the sole of an article of footwear includes one or more traction elements for an outsole, the traction element including at least one of a tread pattern, a traction element shape, a traction element orientation, and/or a traction element configuration." The traction element shape is the stud shape.), an amount of studs on the sole ([0205] " Alternatively, or in addition, the number of traction elements 245 can vary depending upon the magnitude and/or direction of performance metric vectors in that region with, for example, a larger number of traction elements 245 clustered in regions having high magnitudes of performance metric vectors." [0215] "In addition, the user preference is set with traction being a relatively important factor while weight reduction is of lesser importance, resulting in a greater number of traction elements 305 and a fewer number of weight reducing voids 310."), or a distribution of studs on the sole ([0013] The traction element configuration is the distribution of studs.).
Regarding claim 12, Wawrousek teaches the method of claim 10, wherein the construction data for manufacture of an upper of the individualized footwear comprises at least one of (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.): material of the upper ([0237] "Utilizing the methods and processes described herein any of the elements of the sole 615 and/or upper 620 of the shoe 610 can be customized, based on the specific input parameters, performance metrics, and/or selection criteria of an athlete, to produce a fully customized shoe." "In an alternative embodiment elements of the sole 615 and/or upper 620 can be formed in any appropriate open or closed structure, having any appropriate dimensions (e.g., shape and size), structure, material properties (e.g., density), to produce the specific performance and aesthetic requirements of an individual athlete."), or stitching patterns of the upper ([0231] "The upper surface 555 may be glued, stitched, or otherwise attached to an upper of a shoe and, for example, to a strobel board for an upper of a shoe.").
Regarding claim 14, Wawrousek teaches the method of claim 1, wherein the individualized footwear is a sports shoe comprising a soccer shoe ([0167] "In addition, different sports may require different shapes, sizes, and/or configurations of traction elements (e.g., spikes, cleats or studs, gripping elements, and/or tread patterns) with, for example, cleats for soccer, American football, field hockey, baseball, etc. all requiring different cleat-types and configurations, and with different positions within each of these sports potentially requiring different performance features from the traction elements.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Kim (US 2020/0275742 A1) further in view of Nevala et al. (US 2022/0183424 A1) further in view of Healy (US 2009/0234489 A1).
Regarding claim 3, Wawrousek teaches the method of claim 2, wherein the anthropometric data of the user comprises body mass of the user ([0165] "Such features that may influence customization of the footwear or apparel include, but are not limited to, an individual's height, weight, age, gender, bone structure, leg bone length (e.g., calf length and/or thigh length), general level of physical fitness, medical history and/or medical requirements.") and foot length ([0009] "Determining the at least one input parameter may include measuring at least one physical characteristic of a foot of the user and, for example, measuring at least a physiological structural characteristic of the foot. The at least one physiological structural characteristic may include at least one of a shape, a size, [...]"), heel shape, and arch index ([0009] "The at least one physiological structural characteristic may include at least one of a shape, a size, a wear pattern, an injury profile, a bone structure, a sweat gland distribution, a moisture level, a temperature, a circulation metric, a muscle activity, a friction metric, a blood pressure, a heart rate, a volume change, a hydration level, a perspiration level, a ligament structure, a toe shape, a toe distribution, a heel shape, and/or an arch shape.").
Wawrousek does not teach ball width, ball angle, ball circumference, waist circumference, instep circumference, heel circumference, and midfoot width of the foot of the user.
Kim does teach ball width ([0002] "The present invention relates to a tilting controller that can provide foot-related human biomechanical data for determination of wearing comfort of footwear according to a foot shape of a user, and data of acquire foot-related human biomechanical data such as a foot pressure, a foot length, a width of a foot ball, a height of the top of the foot by changing a tilting condition.") and ball angle ([0149] "The quantitative data implies the most comfortable tilting angle of a front feet portion and a rear feet portion in a combination of at least one of a heel height, a foot straight line length, a ball width of the foot, a height of the top of the foot, medial and lateral longitudinal arches, and a straight line length of the ball of the foot (mm)." The most comfortable ball angle is measured.).
Wawrousek and Kim are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek and Kim before him or her, to modify Wawrousek to include ball width and angle as taught by Kim.
The suggestion/motivation for doing so would have been Kim [0017] "In addition, another object of the present invention is to provide a tilting controller that enables a user to purchase footwear with improved comfort through an online store without having to try on footwear directly by providing customized last information."
 Kim does not teach ball circumference, waist circumference, instep circumference, heel circumference, and midfoot width of the foot of the user.
Nevala does teach ball circumference (Abstract "The base plate (121) is utilized in measuring the length (401) of a foot, and an elastic portion (123A) of the circumference measurement loop (123) is utilized in measuring the circumference (402) around the ball of the foot."), instep circumference (Fig. 4 The circumference of the foot can be measured at several points along the foot and angle.), heel circumference (Fig. 4 The circumference of the foot can be measured at several points along the foot and angle.), and midfoot width of the foot of the user (Fig. 4 The circumference of the foot can be measured at several points along the foot and angle.).

    PNG
    media_image1.png
    494
    448
    media_image1.png
    Greyscale

Nevala Fig. 4
Wawrousek, Kim, and Nevala are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek, Kim, and Nevala before him or her, to modify Wawrousek and Kim to include the measurements as taught by Nevala.
The suggestion/motivation for doing so would have been Nevala [0078] "An example representation of the system 100 is shown depicting an apparatus 120 of foot measurement and a computing device 200, both of which may be used by a user 110 to measure his/her foot e.g. in order to find a best-fitting shoe or footwear size from among a selection of standard shoe sizes."
	Nevala does not teach waist circumference. 
	Healy does teach waist circumference (Abstract "Articles include items such as clothing, footwear, outer wear." [0059] "These physical dimensions may be pre-set fields selected for the particular article. They are, for example, bust circumference, chest circumference, waist circumference, hip circumference, back to waist length, back width, neck circumference, etc. ").
Wawrousek, Kim, Nevala, and Healy are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek, Kim, Nevala, and Healy before him or her, to modify Wawrousek, Kim, and Nevala to include the measurement as taught by Healy.
The suggestion/motivation for doing so would have been Healy [Abstract] "The invention relates to methods that correlate individual size-related measurements provided by a consumer to specifications of articles offered by a manufacturer or a business."

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Giedwoyn et al. (US 20160016041 A1).
Regarding claim 4, Wawrousek teaches the method of claim 2, wherein the biomechanical data of the user comprises playing style ([0166] "[0166] Performance aspects of a specific athlete, or subset of athletes, such as, but not limited to, footstrike location (e.g., heel-strike, midfoot strike, or forefoot strike during initial ground contact of a foot during a gait cycle or other athletic motion), stride length, stride rate (i.e., cadence), pronation or supination of the foot upon foot-strike, pivoting of the foot during ground strike and toe-off, running style, running speed, circulation, breathability, and/or flexibility of one or more joints, may be addressed through customization of the footwear, with specific performance characteristics being supported or compensated for, as needed, to improve the performance of the athlete during athletic activity and/or improve the comfort of the footwear worn during the athletic activity." Running style is the playing style, especially in sports such as track or cross country.), motion analysis ([0007] "The step of measuring at least one characteristic of at least a portion of a foot of the user may include obtaining experimental data representative of a performance characteristic of the foot during at least a portion of a ground contact phase of a gait cycle (or ground contact phase of an athletic motion such as running, jumping, cutting, turning, kicking, etc.). ") and skill level of the user ([0171] "The input parameter(s) may relate directly to one or more characteristic of at least a portion of a foot of the user, and/or include characteristics associated with the legs and/or upper body of the athlete (such as height, weight, leg length, athletic ability, injury, etc.) and/or to the performance requirements of the athletic activity for which the shoe is being customized." The athletic ability of user is their skill level.), and plantar pressure (Fig. 10A-D show the pressure measurements.), ankle instability ([0164] "For example, in addition to standard parameters such as shoe size, physical characteristics such as the shape of an individual's foot including, for example, bone structure, callous distribution on the foot, injuries (both historical and/or likely in the future), ankle shape, range of motion, strength, toe shape, and preference for hosiery (e.g., socks, tights, or leggings) or no hosiery, and/or strapping (e.g., ankle and/or foot support strapping or taping) to be worn with the footwear can all be accounted for in the design and manufacture of shoes specifically customized for a given wearer or subset of wearers." Ankle stability or lack thereof is described by the presence of current or future injuries, ankle shape, range of motion, and strength. and [0165] "Medical requirements that may be addressed through use of customized footwear components may include elements such as structural support for conditions such as, but not limited to, problems with the muscles, tendons, bones, and or skin of the foot such as flat feet, fallen arches, hammer toe, gout, edema (swelling), leg length discrepancy, amputation, hallux deformities or other foot deformities, Morton's neuroma, problems with leg or knee alignment, and/or planar fasciitis, or cushioned and substantially frictionless support for diabetics."), foot sensitivity of the foot of the user ([0164] "Other parameters may include, or consist essentially of, breathability characteristics, perspiration characteristics, circulation considerations, and/or diabetes factors (such as, but not limited to, minimization of friction within the shoe)." Foot sensitivity generally describes the user preferences related to comfort such as breathability, perspiration, circulation, etc.), and environmental data including a surface type that contacts the footwear ([0167] "Customization of footwear may also depend upon the weather and underfoot conditions in which the athlete is performing with, for example, different traction requirements being needed for wet/dry conditions and/or soft/firm underfoot conditions.").
Wawrousek does not teach average lateral excursion.
Giedwoyn does teach average lateral excursion ([0120] "The sensors 16 can also be positioned to measure shearing forces, such as a foot slipping laterally within the shoe 100. As one example, additional sensors may be incorporated into the sides of the upper 120 of the shoe 100 to sense forces against the sides.").
Wawrousek and Giedwoyn are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek and Giedwoyn before him or her, to modify Wawrousek to include average lateral excursion as taught by Giedwoyn.
The suggestion/motivation for doing so would have been Giedwoyn [0005] “The electronic device includes a processor that is configured to receive the data from the electronic module, compare the data to a footstrike template corresponding to a desired footstrike pattern of a footwear transitional program to determine whether a deviation from the footstrike template exists, and generate an indication to the user when the deviation from the desired footstrike pattern is determined to exist. The desired footstrike pattern corresponds to a preferred footstrike of the second footwear type. According to an aspect, the second footwear type is a minimal footwear and the desired footstrike pattern is a midfoot or forefoot strike pattern. The indication may further include a degree of deviation from the footstrike template. The indication may be visual, audible, tactile, and/or other type of indication."
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Giedwoyn et al. (US 20160016041 A1) in view of Cook et al. (US 2017/0245586 A1).
Regarding claim 5, Wawrousek in view of Giedwoyn teaches the method of claim 4, but does not teach wherein the surface type is an artificial grass.
Cook does teach wherein the surface type is an artificial grass ([0080] "Accordingly, in some embodiments, the sole structure may be configured to provide traction and stability on hard indoor surfaces (such as hardwood), soft, natural turf surfaces, or on hard, artificial turf surfaces." Artificial turf is artificial grass.).
Wawrousek, Giedwoyn, and Cook are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek, Giedwoyn, and Cook before him or her, to modify Wawrousek, and Giedwoyn to include artificial grass as taught by Cook.
The suggestion/motivation for doing so would have been Cook [0080] "In some cases, first sole member 704 may vary depending on whether the surface is hard or soft. In addition, the sole structure may be tailored for use in wet or dry conditions. In some other embodiments, the sole structure may be configured for a particularly specialized surface or condition. The proposed footwear upper construction may be applicable to any kind of footwear, such as basketball, soccer, football, and other athletic activities." "
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Cook et al. (US 2017/0245586 A1) further in view of Tran (US 2019/0223797 A1).
Regarding claim 13, Wawrousek teaches the method of claim 1, but does not teach further comprising collecting feedback data from a plurality of users, which are provided with at least one sensor attached to the individualized footwear.
Cook teaches comprising collecting feedback data from a plurality of users (Fig. 4 Receiving customer evaluation of the level of forefoot cushioning is collecting feedback data. [0063] "Thus, in some embodiments, customized sole members as described herein can be manufactured at least in part based on the preferences of individual customers." Customers refers to a plurality of users.).
Wawrousek and Cook are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek and Cook before him or her, to modify Wawrousek to include feedback data as taught by Cook.
The suggestion/motivation for doing so would have been Cook [0054] "Thus, in different embodiments, a customer may be able to purchase or otherwise obtain a series of articles 100 that generally provide increasingly comfortable and desired forefoot-cushioning characteristics for that particular customer. Over a period of time, in some embodiments, a customer may receive an article that is deemed to be at the “perfect” or optimal forefoot cushioning level by the customer."
 Neither Wawrousek not Cook teaches which are provided with at least one sensor attached to the individualized footwear.
Tran does teach which are provided with at least one sensor attached to the individualized footwear ([0005] "In one particular aspect, a footwear having a sole customized to a wearer's anatomy, the sole formed by receiving a 3D model of a sole having a volume, generating a structural lattice inside the volume of the sole, updating the structural lattice to provide strength while using reduced material, optimizing the structural lattice to maximize energy absorption by the sole, and 3D fabricating the sole with the optimized structural lattice; and sensors coupled to the sole to detect foot pressure and movement data.").
Wawrousek, Cook, and Tran are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek, Cook, and Tran before him or her, to modify Wawrousek and Cook to include a sensor as taught by Tran.
The suggestion/motivation for doing so would have been Tran [0006] "The system's sensors can detect falls, epileptic seizures and heart attacks in older people and susceptible individuals—and then send alarm signals to caregivers or emergency response teams. The shoe sensors can be used in combination with interactive gaming and Virtual Reality environments and augmented feedback systems to facilitate home-based rehabilitation for physiotherapy, patients with heart disease, and ageing individuals. Using sensors in the foot, the efficacy of treatments and outcomes of clinical trials can be better assessed. They help to track physiological changes from chronic conditions, as well as the progress of treatments on a continuous basis. By combining physiological sensors with activity monitors in the foot, the system can provide early detection of symptoms and adverse changes in a patient's health status—facilitating timely medical interventions."
 
Claims 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Cook et al. (US 2017/0245586 A1).
Regarding claim 15, Wawrousek teaches a system for providing an individualized footwear for a user, the system comprising ([0005] The present invention is directed towards customized footwear, apparel, and sporting equipment, and elements thereof, and related systems and methods for designing and manufacturing same.): obtaining one or more input data relating to the user (Fig. 1 #105 “Obtain one or more Input Parameters”); allocating the one or more input data to a plurality of attributes relevant to an individualized footwear, each of the attributes being associated with the one or more input data ([0017] "analyzing the at least one input parameter to determine at least one performance metric of a foot of the user," A performance metric of a foot is an attribute relevant to an individualized footware.  The performance metric is based on the input data.); calculating a parameter for each of the attributes using the one or more input data associated thereto ([0017] "determining one or more customized structural characteristic of at least a portion of the article of footwear for the user based on the performance metric." A structural characteristic is a parameter. The structural characteristic is based on the performance metric which is based on the input data.); and providing individualized construction data for manufacture of the individualized footwear based on the calculated parameters of the attributes (Fig. 1 #120 “Manufacture customized shoe or shoe portion incorporating structural characteristic(s) (for example through rapid manufacturing techniques such as selective laser sintering”). 
Wawrousek does not explicitly teach a processor; and a non-transitory computer-readable medium including program code that is executable by the processor for causing the processor to perform operations.
Cook does teach a processor ([0090] "Computing systems may include a microprocessor, RAM, ROM, and software. "); and a non-transitory computer-readable medium including program code that is executable by the processor for causing the processor to perform operations ([0090] "Both current and electronically stored signals may be processed by a central processing unit (CPU) in accordance with software stored in an electronic memory, such as ROM. A computing system can also include one or more storage devices including, but not limited to, magnetic, optical, magneto-optical, and/or memory, including volatile memory and non-volatile memory.").
Wawrousek and Cook are analogous because they are from the “same field of endeavor” shoe fitting. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek and Cook before him or her, to modify Wawrousek to include a computer as taught by Cook.
The suggestion/motivation for doing so would have been Cook [0062] "As discussed in further detail below, in at least some embodiments, an evaluation system is comprised of one or more physical resources that allow for a user to efficiently provide evaluations (or ratings) directly to the manufacturer. In one embodiment (shown later in FIG. 9), an evaluation system includes at least a mobile computing device (e.g., a smartphone) that can run an application. By using the application, a customer can enter in evaluation information that can then be transmitted by the mobile device back to computing systems associated with the manufacturer."
Regarding claim 16, Wawrousek in view of Cook teach the system of claim 15, and Wawrousek teaches , wherein the one or more input data comprise one or more of (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) anthropometric data of the user ([0171] "The input parameter(s) may relate directly to one or more characteristic of at least a portion of a foot of the user, and/or include characteristics associated with the legs and/or upper body of the athlete (such as height, weight, leg length, athletic ability, injury, etc.) and/or to the performance requirements of the athletic activity for which the shoe is being customized."), biomechanical data of the user ([0166] "Performance aspects of a specific athlete, or subset of athletes, such as, but not limited to, footstrike location (e.g., heel-strike, midfoot strike, or forefoot strike during initial ground contact of a foot during a gait cycle or other athletic motion), stride length, [...] may be addressed through customization of the footwear, with specific performance characteristics being supported or compensated for, as needed, to improve the performance of the athlete during athletic activity and/or improve the comfort of the footwear worn during the athletic activity."), and personal preference of the user for a footwear ([0164] Customization of the footwear, or footwear elements, can be based on a number of physical, performance (e.g., kinematic performance), and/or user preference characteristics associated with an individual or group of individuals.).
Regarding claim 18, Wawrousek in view of Cook teach the system of claim 15, and Wawrousek teaches wherein the one or more input data are obtained by (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a 3D foot scan ([0191] "Such physical characteristics may, for example, be measured manually, scanned and recorded through an automated 2D or 3D scanning device, or determined through 3D processing of photographic images of the foot 135."), pressure plate ([0172] "The pressure sensors 140 may be located in an insole placed within a shoe 150 of the athlete 125."), and force plate analysis ([0172] "In the example of FIG. 2, the data gathering equipment includes a force plate 130 for capturing the force between the foot 135 of the athlete 125 and the ground 145, and an array of pressure sensors 140 located between the foot 135 and the ground 145.").
Regarding claim 19, Wawrousek in view of Cook teach the system of claim 15, and Wawrousek teaches wherein the individualized construction data comprises construction data for manufacture of (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a last  ([0252] "In one embodiment a lattice or matrix of elements can be used to form foot shapes which may be used, for example, to form uppers, or portions of uppers, for an article of footwear and/or form shoe lasts for use in the manufacture of footwear.") and/or a sole ([0015] "Another aspect of the invention includes an article of footwear including an upper and a sole, wherein at least a portion of the sole comprises at least one structural characteristic customized with respect to at least one performance metric associated with the user.") and/or an upper of the individualized footwear ([0252] "In one embodiment a lattice or matrix of elements can be used to form foot shapes which may be used, for example, to form uppers, or portions of uppers, for an article of footwear and/or form shoe lasts for use in the manufacture of footwear." [234] "In one embodiment the systems and methods described herein can be utilized to create customized uppers and/or upper portions in addition to, or instead of, the customized sole elements.").
Regarding claim 21, Wawrousek teaches obtaining one or more input data relating to a user; allocating one or more input data to a plurality of attributes relevant to an individualized footwear, each of the attributes being associated with the one or more of the input data; calculating a parameter for each of the attributes using the one or more input data associated thereto; and providing individualized construction data for manufacture of the individualized footwear based on the calculated parameters of the attributes.
Wawrousek does not explicitly teach a non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to perform one or more operations.
Cook teaches a non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to perform one or more operations ([0090] "Both current and electronically stored signals may be processed by a central processing unit (CPU) in accordance with software stored in an electronic memory, such as ROM. A computing system can also include one or more storage devices including, but not limited to, magnetic, optical, magneto-optical, and/or memory, including volatile memory and non-volatile memory.").
Wawrousek and Cook are analogous because they are from the “same field of endeavor” shoe fitting. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek and Cook before him or her, to modify Wawrousek to include a computer as taught by Cook.
The suggestion/motivation for doing so would have been Cook [0062] "As discussed in further detail below, in at least some embodiments, an evaluation system is comprised of one or more physical resources that allow for a user to efficiently provide evaluations (or ratings) directly to the manufacturer. In one embodiment (shown later in FIG. 9), an evaluation system includes at least a mobile computing device (e.g., a smartphone) that can run an application. By using the application, a customer can enter in evaluation information that can then be transmitted

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Cook et al. (US 2017/0245586 A1) further in view of Kim (US 2020/0275742 A1) further in view of Nevala et al. (US 2022/0183424 A1) further in view of Healy (US 2009/0234489 A1).
Regarding claim 17, Wawrousek in view of Cook teach the system of claim 16, and Wawrousek teaches wherein the anthropometric data of the user comprises body mass of the user ([0165] "Such features that may influence customization of the footwear or apparel include, but are not limited to, an individual's height, weight, age, gender, bone structure, leg bone length (e.g., calf length and/or thigh length), general level of physical fitness, medical history and/or medical requirements.") and foot length ([0009] "Determining the at least one input parameter may include measuring at least one physical characteristic of a foot of the user and, for example, measuring at least a physiological structural characteristic of the foot. The at least one physiological structural characteristic may include at least one of a shape, a size, [...]"), heel shape, and arch index ([0009] "The at least one physiological structural characteristic may include at least one of a shape, a size, a wear pattern, an injury profile, a bone structure, a sweat gland distribution, a moisture level, a temperature, a circulation metric, a muscle activity, a friction metric, a blood pressure, a heart rate, a volume change, a hydration level, a perspiration level, a ligament structure, a toe shape, a toe distribution, a heel shape, and/or an arch shape.").
Wawrousek in view of Cook does not teach ball width, ball angle, ball circumference, waist circumference, instep circumference, heel circumference, and midfoot width of the foot of the user.
Kim does teach ball width ([0002] "The present invention relates to a tilting controller that can provide foot-related human biomechanical data for determination of wearing comfort of footwear according to a foot shape of a user, and data of acquire foot-related human biomechanical data such as a foot pressure, a foot length, a width of a foot ball, a height of the top of the foot by changing a tilting condition.") and ball angle ([0149] "The quantitative data implies the most comfortable tilting angle of a front feet portion and a rear feet portion in a combination of at least one of a heel height, a foot straight line length, a ball width of the foot, a height of the top of the foot, medial and lateral longitudinal arches, and a straight line length of the ball of the foot (mm)." The most comfortable ball angle is measured.).
Wawrousek, Cook, and Kim are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek, Cook, and Kim before him or her, to modify Wawrousek and Cook to include ball width and angle as taught by Kim.
The suggestion/motivation for doing so would have been Kim [0017] "In addition, another object of the present invention is to provide a tilting controller that enables a user to purchase footwear with improved comfort through an online store without having to try on footwear directly by providing customized last information."
 Kim does not teach ball circumference, waist circumference, instep circumference, heel circumference, and midfoot width of the foot of the user.
Nevala does teach ball circumference (Abstract "The base plate (121) is utilized in measuring the length (401) of a foot, and an elastic portion (123A) of the circumference measurement loop (123) is utilized in measuring the circumference (402) around the ball of the foot."), instep circumference (Fig. 4 The circumference of the foot can be measured at several points along the foot and angle.), heel circumference (Fig. 4 The circumference of the foot can be measured at several points along the foot and angle.), and midfoot width of the foot of the user (Fig. 4 The circumference of the foot can be measured at several points along the foot and angle.).

    PNG
    media_image1.png
    494
    448
    media_image1.png
    Greyscale

Nevala Fig. 4
Wawrousek, Cook, Kim, and Nevala are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek, Cook, Kim, and Nevala before him or her, to modify Wawrousek, Cook, and Kim to include the measurements as taught by Nevala.
The suggestion/motivation for doing so would have been Nevala [0078] "An example representation of the system 100 is shown depicting an apparatus 120 of foot measurement and a computing device 200, both of which may be used by a user 110 to measure his/her foot e.g. in order to find a best-fitting shoe or footwear size from among a selection of standard shoe sizes."
	Nevala does not teach waist circumference. 
	Healy does teach waist circumference (Abstract "Articles include items such as clothing, footwear, outer wear." [0059] "These physical dimensions may be pre-set fields selected for the particular article. They are, for example, bust circumference, chest circumference, waist circumference, hip circumference, back to waist length, back width, neck circumference, etc. ").
Wawrousek, Cook, Kim, Nevala, and Healy are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek, Cook, Kim, Nevala, and Healy before him or her, to modify Wawrousek, Cook, Kim, and Nevala to include the measurement as taught by Healy.
The suggestion/motivation for doing so would have been Healy [Abstract] "The invention relates to methods that correlate individual size-related measurements provided by a consumer to specifications of articles offered by a manufacturer or a business."

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 20190261735 A1) in view of Cook et al. (US 2017/0245586 A1) further in view of Peveto et al. (US 20070043582 A1). 
Regarding claim 20, Wawrousek in view of Cook teach the system of claim 15, but Wawrousek and Cook do not explicitly teach wherein the program code is further executable by the processor for causing the processor to select a footwear model from a footwear database based on the calculated parameters of the attributes.
Peveto does teach wherein the program code is further executable by the processor for causing the processor to select a footwear model from a footwear database ([0099] "The local database 1509 is a file that includes records containing information for associating footwear components with a particular customer in accordance with the present invention. The records in the local purchase database 1509 contain fields for associating footwear components with a particular customer.") based on the calculated parameters of the attributes ([0090] "As further described in FIGS. 12 and 13 each footwear component can be selected from a plurality of prefabricated footwear components having substantially the same function, but having different physical attributes corresponding to a characteristic of the wearer.").
Wawrousek, Cook, and Peveto are analogous because they are from the “same field of endeavor” shoe fitting.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Wawrousek, Cook, and Peveto before him or her, to modify Wawrousek and Cook to include a model database as taught by Peveto.
The suggestion/motivation for doing so would have been Peveto [0013] "These and other objects are achieved by providing a novel method for providing a custom shoe to a consumer, including identifying at least one characteristic about a consumer that is present within the retail store, the at least one characteristic relating to the consumer's foot. Also included is selecting a plurality of pre-fabricated footwear components based on the at least one characteristic, assembling the plurality of prefabricated footwear components into a custom shoe that is customized to the consumer, and presenting the custom shoe to the consumer before the customer leaves the retail store."
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148